Exhibit 21 List of Subsidiaries Subsidiary Name State of Formation American Ecology Environmental Services Corporation Texas Corporation American Ecology Recycle Center, Inc. Delaware Corporation Gulfstream TLC, Inc. Delaware Corporation Stablex Canada Inc. Canadian Federal Corporation US Ecology California, Inc. Delaware Corporation US Ecology Field Services, Inc. Delaware Corporation US Ecology Idaho, Inc. Delaware Corporation US Ecology Illinois, Inc. California Corporation US Ecology Nevada, Inc. Delaware Corporation US Ecology Stablex Holdings, Inc. Delaware Corporation US Ecology Texas, Inc. Delaware Corporation US Ecology Washington, Inc. Delaware Corporation
